MONROE, C. J.
Defendant, having been convicted of retailing intoxicating liquors *1079without having previously obtained a license therefor from the police jury of the parish of Caddo, or the authorities of the city of Shreveport, and, having been sentenced to pay a fine exceeding $300 and suffer certain imprisonment in the parish jail, prosecutes this appeal.
The transcript contains no bill of exception, there has been no assignment of error, and we find no error patent upon the face of the record. The conviction and sentence appealed from are therefore
Affirmed.